Title: To George Washington from Brigadier General William Livingston, 4 July 1776
From: Livingston, William
To: Washington, George



May it please your Excellency
Elizabeth Town [N.J.] July 4 1776.

Since my last to Mr Adjutant Reed, nothing material has happened here, excepting that we are fully Confirmed in the

Enemy’s having Posts along the whole Staten Island Shore as far as Amboy—They have thrown up a couple of small Breast Works on the Cause way leading from the Point over the Salt Meadows at the Entrance of the two Bridges.
It is said that last Night they brought two pieces of Cannon to the nearest work—We have between 4 & 500 Men at the Point who have thrown up a Line from the Point House Eastward to answer as a Cover—We have two field Pieces with a part of the Company of Artillery of this Province.
Your Excellency must be sensible that as the department I now act in is to me entirely new, I must be desirous of every aid that can possibly be obtained—If you Sir could spare a few experienced Officers to assist me in this important Business, it might be of essential Service—Our Men are raw & inexperienced—our Officers mostly absent—want of Discipline is inevitable, while we are greatly exposed for the distance of 12 or 14 Miles. I have the Honor to be Sir Your very Humble Servant

Wil: Livingston

